Per Curiam.
There is nothing to distinguish this case from others in which such entries as these have been received. Entries transferred from a card to the book on the following day, were admitted in Patton v. Ryan; and the like, in substance, was done in Ingraham v. Bockius. In Kessler v. M‘Conachy, no more was ruled than that the transfer was too late at the expiration of nearly two weeks. The objection that it was made in this instance by a third person, has no greater force. The entries might have been made originally by a clerk; and whether by the verbal instructions or written memo*191randa of the principal, can surely make no difference—they would .be as much the entries of the principal in the one case as in the other.
Judgment affirmed.